Mr. Justice Puterbaugh delivered the opinion of the court. This is an action in case, brought by appellee against appellant, to recover damages for the loss of the services of Clyde Cline, the minor son of appellee, and for money paid out by appellee for medical services rendered said Clyde Cline; all resulting from injuries received by him through the alleged negligent management of a freight train operated by appellant’s servants, upon its railway. The plaintiff recovered judgment in the trial court for $1,000, from which the defendant appeals. The facts developed on the trial of the case, and the questions of law involved, are, in substance, identical with those in the case of appellant against Clyde Cline, in which the opinion of this court has been this day filed. For the reasons therein . assigned, the judgment of the Circuit Court will be reversed without remanding. Reversed. Finding of facts to be incorporated in the judgment of the court: We find, as ultimate facts, that at the time the said Clyde Cline received the injury complained of in the declaration, he was a trespasser upon the right of way and tracks of the defendant, and that said injury was not caused by the wanton act or negligence of the defendant.